El Juez Asociado Sb. del Tobo,
emitió la opinión del tribunal.
Este caso está relacionado con otros decididos por esta Corte Suprema, a saber: Hernández v. F. Carrera & Hermano et al., 22 D. P. R. 538, y Hernández v. Benet et al., 23 D. P. R. 6.
La demanda es la misma en todos y fue establecida por Agustín Hernández Mena contra P. Carrera & Hermano y José Benet en reclamación de daños y perjuicios. El deman-dado Benet la excepcionó por no aducir hechos suficientes para determinar una causa de acción. La excepción fue decla-rada con lugar y habiéndose dictado sentencia, Hernández Mena apeló contra ella para ante esta Corte Suprema. Esta corte estudió el caso, se refirió a todos los hechos alegados en la demanda y concluyó que la excepción fué debidamente declarada con lugar “por no aparecer de dicha demanda he-chos que demuestren que los demandados F. Carrera & Her-mano hubieran tenido alguna vez ninguna obligación con el demandante y apelante, o que los bienes embargados le per-tenecían en realidad, o que el demandante y apelante hubiera sufrido ciertamente algún perjuicio con motivo del embargo practicado a instancia del demandado Benet,” Hernández v. Benet et al., 23 D. P. R. 6, 11.
*861El otro demandado F. Carrera & Hermano fné declarado en rebeldía. Solicitó la apertura de la misma y la corte acce-dió. Hernández Mena apeló y esta corte declaró sin lugar la apelación. Hernández v. F. Carrera & Hermano et al., 22 D. P. R. 538. Dicho demandado alegó también la excepción de que la demanda no aducía becbos suficientes para deter-minar una causa de acción y la corte sostuvo la excepción. En el acto de la vista de la misma el demandante Hernán-dez Mena solicitó que en el caso de que la corte resolviera el asunto a favor del demandado, le concediera un término para enmendar la demanda. La corte no accedió porque “dicho demandante no indicó en qué forma es que podía toda-vía enmendar de nuevo su demanda para que pueda expre-sar una causa de acción, ni presentó alegato alguno por el que resulten hechos adicionales, en los que pueda basar una teoría que pueda ser sostenida con respecto a su caso contra los demandados F. Carrera & Hermano; siendo así que el demandante ha tenido tiempo suficiente desde que se dictó la sentencia de la Corte Suprema en 23 de julio de 1915 hasta ahora para presentar dicha enmienda o hacer alguna solicitud a la corte y conociendo el demandante que esta corte había resuelto esta excepción previa y había dictado sentencia ante-riormente a favor de F. Carrera & Hermano, que tuvo que declarar nula por cumplimiento de un requisito estatutorio. ’ ’
Dos son, pues, las cuestiones que debemos estudiar y resolver. Primero, si la demanda aduce o no hechos suficien-tes para determinar una causa de acción en contra de F. Ca-rrera & Hermano, y segundo, si la corte erró al no acceder a la súplica del demandante con respecto a la enmienda de la demanda.
La primera cuestión ha sido ya implícitamente resuelta por esta corte al decidir la apelación en el caso de Hernández v. Benet et al., supra. Aplicando ahora los mismos razo-namientos expuestos en la opinión emitida para fundamen-tar la sentencia de esta corte en dicho caso, debemos resol*862ver que la excepción del demandado F. Carrera & Hermano fué debidamente declarada con lugar.
T en cuanto a la cuestión segunda, diremos que nos pare-cen suficientes las razones que tuvo la corte sentenciadora para negarse a conceder el permiso solicitado. La actitud asumida por la corte está también sostenida por la juris-prudencia sentada en el dicto caso de Hernández v. Benet et al., supra.
Sostiene también el apelante que no debió condenársele en costas, ni menos en honorarios de abogado. No tiene razón el apelante. Su temeridad fué manifiesta, la cuantía del pleito excedía de quinientos pesos y no obstante solicitarse sola-mente en la excepción previa que se desestimara la demanda “con las costas,” la corte pudo imponer al demandante, ade-más de las costas propiamente dichas, los desembolsos y hono-rarios de abogado. Para llegar a esa conclusión basta leer el artículo 327 del Código de Enjuiciamiento Civil, tal como quedó enmendado en 1908. Además, el hecho de que se em-pleara en la excepción la fórmula general “con las costas,” no implica que oralmente luego en el acto de la vista, o de algún otro modo, el demandado dejara de pedir los desem-bolsos y honorarios.
Conjuntamente con la apelación establecida contra la sen-tencia, se ha tramitado la interpuesta contra la resolución aprobatoria del memorándum de costas.
El demandado presentó su memorándum que contiene nueve 'partidas y que asciende a $276. El demandante- im-pugnó todas las partidas con excepción de la primera. De la orden de la corte tal como aparece en la transcripción resulta que el juez ordenó la eliminación de las partidas 1, 2, 3 y 9 “de $1.25 cada una,” por haber renunciado a ellas el abogado de la demandada y aprobó las restantes, conde-nando al demandante a pagar al demandado la suma de $271. Tiene que existir un error al consignarse que se eliminó la partida primera. Fué esa precisamente la única que, como hemos dicho, no impugnó el demandante. Además la corte *863consignó que las partidas que eliminaba eran de $1.25 cada una y en efecto las partidas 2, 3, 4 y 9 son las únicas de $1.25 del memorándum, mientras que la partida 1, honora-rios del secretario, asciende a $5. T por último la suma mandada pagar por el juez asciende a $271, b sea cinco pesos menos de los reclamados, y $5 son el resultado de la suma de las cuatro partidas de $1.25 mandadas eliminar.
Sostiene el apelante que las partidas de $15 y $250, res-pectivamente £ípor gastos y honorarios de abogado por asis-tir a esta Corte Suprema,” deben eliminarse por no estar autorizadas por la ley. Del memorándum se desprende sola-mente que la partida de $15 se empleó en conexión con la apelación a esta Corte Suprema. Los honorarios se cobran en general, sin que aparezca de modo concreto que se hayan reclamado ni concedido honorarios por trabajos legales rea-lizados ante esta Corte Suprema en tal virtud no son de aplicación los casos que cita el apelante. En cuanto a los gastos de viaje, como claramente se consigna que se hicie-ron con motivo del recurso establecido para ante este Tribunal Supremo, deben eliminarse por no existir ley que auto-rice la imposición de costas y desembolsos en tales casos. Yéanse las siguientes decisiones de esta Corte Suprema sobre la materia: Vázquez et al. v. Vázquez et al., 15 D. P. R. 291; Martínez v. Pagán, López & Cía., 17 D. P. R. 613 y J. Ochoa Hnos. v. Herederos de Lanza, 17 D. P. R. 730.
Por virtud de todo lo expuesto opinamos que debe con-firmarse la sentencia apelada y modificarse la orden apro-batoria del memorándum de costas también apelada man-dando que se excluya la partida de quince pesos de que se deja hecho mérito.

Confirmada la sentencia- apelada y corre-gida y modificada la orden aprobatoria del memorándum de costas.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.